Citation Nr: 1328310	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a right knee 
disorder as a result of a fall at a VA medical facility in 
July 1996.  

2.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a vascular and skin 
disorder of the right lower extremity, currently diagnosed 
as deep vein thrombosis, as a result of a fall at a VA 
medical facility in July 1996 and a fall at a VA medical 
facility in April 2006.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that in an unappealed October 2006 rating 
decision, the VA RO in Denver, Colorado, denied entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right knee disorder as a result of a fall at a 
VA medical facility in July 1996.  Therefore, the § 1151 
issue involving the right knee disorder is a separate issue 
from the § 1151 issue involving the vascular and skin 
disorder of the right lower extremity, currently diagnosed 
as deep vein thrombosis.  Accordingly, the issues are as 
stated on the title page.

The VA RO in Lincoln, Nebraska, has not addressed whether 
new and material evidence has been received to reopen a 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right knee disorder 
as a result of a fall at a VA medical facility in July 1996.  
The Board must independently determine whether new and 
material evidence has been received to reopen the previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits).  As 
explained below, the Board is reopening the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right knee disorder as a result of 
a fall at a VA medical facility in July 1996.  Thus, there 
is no prejudice in considering the question of reopening in 
the first instance.

The issue of entitlement to service connection for a 
vascular and skin disorder of the right lower extremity, 
currently diagnosed as deep vein thrombosis, as secondary to 
taking medications for the service-connected PTSD has been 
raised by the record (see April 2009 VA Form 21-4138), but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Board is reopening the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a right knee disorder as a result of a fall at a VA 
medical facility in July 1996, and is remanding the claim 
for further development.   The issues of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a right knee disorder as a result of a fall at a VA 
medical facility in July 1996; entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
vascular and skin disorder of the right lower extremity, 
currently diagnosed as deep vein thrombosis, as a result of 
a fall at a VA medical facility in July 1996 and a fall at 
VA medical facility in April 2006; and entitlement to an 
increased rating for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2006 rating decision denying entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a right knee disorder as a result of a fall at a VA 
medical facility in July 1996 is final in the absence of a 
perfected appeal.

2.  The evidence associated with the claims file since the 
October 2006 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
right knee disorder as a result of a fall at a VA medical 
facility in July 1996.


CONCLUSION OF LAW

The October 2006 rating decision denying entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for a right knee disorder as a result of a fall at a VA 
medical facility in July 1996 is final.  New and material 
evidence sufficient to reopen the claim has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the fully favorable 
decision below, a detailed explanation of how VA complied 
with the VCAA is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2012). 
If a claim has been previously denied and that decision is 
final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Effective October 1, 1997, the United States Congress 
amended 38 U.S.C.A. § 1151. See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 
115 S. Ct. 552 (1994), which held that no showing of 
negligence was necessary for recovery under § 1151.  In 
pertinent part, § 1151, as amended, reads as follows:

Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of 
a Veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of the 
Veteran's willful misconduct and the 
disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the Veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151 (West 2002).

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) that there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an event not reasonably 
foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 
3.361 (2012) is the regulation that implements 38 U.S.C.A. § 
1151.  

To determine whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each body part involved or system separately.  See 
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional 
disability or died does not establish causation.  See 38 
C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, the Veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  See 38 C.F.R. § 3.361(d)(1)(ii).  Consent may be 
express (given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care 
provider would have foreseen.  See 38 C.F.R. § 3.361(d)(2).  
The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  Id.  In determining whether an 
event was reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  Id.

Analysis

The October 2006 rating decision denied a claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right knee disorder as a result of 
a fall at a VA medical facility in July 1996 on the basis 
that there was no medical evidence showing that VA medical 
or educational services were the proximate cause of an 
additional disability.  The Veteran did not appeal that 
denial.

At the time of the October 2006 rating decision that denied 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right knee disorder, the evidence 
of record consisted an October 1996 right knee X-ray report 
in which a VA radiologist opined that it was unlikely that 
the loose body within the medial compartment posteriorly was 
related to an acute injury.  

The evidence added to the record since the October 2006 
rating decision includes a July 2009 VA medical opinion 
report in which a VA doctor stated that injuries can cause 
knee bone fragments.  This medical evidence is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.  Thus, the evidence is 
considered new and material, and the claim is reopened.  38 
U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen a 
claim of entitlement to entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a right knee 
disorder as a result of a fall at a VA medical facility in 
July 1996.  The appeal is allowed to this extent.


REMAND

A January 2010 document containing information from the 
Social Security Administration shows that the Veteran is 
receiving Social Security disability benefits.  The AMC 
should obtain any available records from the Social Security 
Administration regarding the appellant's disability 
benefits.

The Veteran was last examined for his service-connected PTSD 
in April 2010.  The present level of disability is of 
primary concern when entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   As it has been over 3 years since the Veteran was 
last examined, the Board is of the opinion that a new 
examination would be probative in ascertaining the currently 
level of severity of this disability.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (finding that the Board should 
have ordered a contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an 
increased rating).

The Veteran has been receiving treatment at the Grand Island 
VA Medical Center, and the RO last obtained records in June 
2010.  The AMC should obtain all records from the Grand 
Island VA Medical Center from June 2010 to the present as 
well as affording the Veteran another opportunity to 
identify treatment for his PTSD, right knee disorder, and 
right venous and skin disorder.  

The July 2009 VA medical opinion report reflects that the VA 
doctor opined that the exact etiologies of the right knee 
bone fragment and deep vein thrombosis were unknown and that 
it would be resorting to speculation to determine the exact 
etiology of the right knee bone fragment.  In light of these 
opinions, another medical opinion is necessary.  Given that 
a physical examination is needed to determine whether the 
Veteran has open sores as he claims, the AMC should schedule 
him a VA examination with medical opinions as opposed to 
merely obtaining another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment his PTSD, right knee disorder, 
and right venous and skin disorder, 
currently diagnosed as deep vein 
thrombosis.  Obtain any identified 
records.  Obtain all records from the 
Grand Island VA Medical Center from June 
2010 to the present.

2.  Obtain any available records 
pertaining to the Veteran's receipt of 
disability benefits from the Social 
Security Administration.

3.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
extent of his PTSD.  The claims folder is 
to be made available to the examiner to 
review.  The examiner is to provide a 
detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to PTSD.  A complete 
rationale for any opinion offered must be 
provided.

4.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
extent of his right knee disorder and a 
vascular and skin disorder of the right 
lower extremity, currently diagnosed as 
deep vein thrombosis.  The claims folder 
is to be made available to the examiner to 
review.  The examiner is to provide a 
detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to right knee disorder 
and a vascular and skin disorder of the 
right lower extremity, currently diagnosed 
as deep vein thrombosis.  Specifically, 
the examiner should:

Right knee disorder

(a)  For the right knee loose body in 
the medial compartment posteriorly 
found on VA rays in July and October 
1996, whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the right knee loose 
body was caused by the Veteran falling 
out of a bench during a hospitalization 
in July 1996 at the Oklahoma City VA 
Medical Center.

(b)  For any other right knee disorder 
found, whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the right knee 
disorder was caused by the Veteran 
falling out of a bench during a 
hospitalization in July 1996 at the 
Oklahoma City VA Medical Center.

Deep vein thrombosis of the right lower 
extremity 

(a)  Whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the deep vein 
thrombosis of the right lower extremity 
was caused by the Veteran falling out 
of a bench during a hospitalization in 
July 1996 at the Oklahoma City VA 
Medical Center.

(b)  Whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the deep vein 
thrombosis of the right lower extremity 
was caused by the Veteran's fall 
following a syncopal episode in April 
2006 at the Hot Springs VA Medical 
Center in which he injured his right 
ankle.

(c)  Whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the deep vein 
thrombosis of the right lower extremity 
was caused by either (i) residual 
inactivity during the hospitalization 
at the Hot Springs VA Medical Center 
after the Veteran's fall at that 
facility in April 2006, or (ii) by 
residual inactivity after the fall 
during the hospitalization at the 
Denver VA Medical Center from June to 
July 2006.

(d)  If it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the deep vein thrombosis 
of the right lower extremity was caused 
by the Veteran's fall following a 
syncopal episode in April 2006 at the 
Hot Springs VA Medical Center, whether 
it is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that (i) there was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the medications that caused the 
syncopal episode in April 2006; and 
(ii) the syncopal episode resulting 
from taking medications provided by VA 
was an event not reasonably 
foreseeable.  

(e)  If it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the deep vein thrombosis 
of the right lower extremity was caused 
by residual inactivity during the 
hospitalization at the Hot Springs VA 
Medical Center after the Veteran's fall 
at that facility in April 2006 or by 
residual inactivity after the fall 
during the hospitalization at the 
Denver VA Medical Center from June to 
July 2006, whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that (i) there was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the medications 
that caused the syncopal episode in 
April 2006; and (ii) the syncopal 
episode resulting from taking 
medications provided by VA was an event 
not reasonably foreseeable.  

A separate skin disorder from the deep 
vein thrombosis of the right lower 
extremity 

(a)  For any skin disorder involving 
the right lower extremity that is a 
separate disorder from the deep vein 
thrombosis, whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the separate 
skin disorder of the right lower 
extremity was caused by the Veteran 
falling out of a bench during a 
hospitalization in July 1996 at the 
Oklahoma City VA Medical Center.

(b)  For any skin disorder involving 
the right lower extremity that is a 
separate disorder from the deep vein 
thrombosis, whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the separate 
skin disorder of the right lower 
extremity was caused by the Veteran's 
fall following a syncopal episode in 
April 2006 at the Hot Springs VA 
Medical Center in which he injured his 
right ankle.

(c)  If it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that a skin disorder of the 
right lower extremity that is separate 
from the deep vein thrombosis of the 
right lower extremity was caused by the 
Veteran's fall following a syncopal 
episode in April 2006 at the Hot 
Springs VA Medical Center in which he 
injured his right ankle, whether it is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
that (i) there was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the medications that caused the 
syncopal episode in April 2006; and 
(ii) the syncopal episode resulting 
from taking medications provided by VA 
was an event not reasonably 
foreseeable.  

In determining whether an event was 
reasonably foreseeable, the examiner is 
advised that the consequence need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided.  The examiner should consider 
whether the risk of that event was the 
type of risk that a reasonable health care 
provider would have disclosed in 
connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if any requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

5.  Thereafter, the AMC must readjudicate 
the issues on appeal.  If any benefit is 
not granted, the Veteran should be 
furnished with a supplemental statement of 
the case, with a copy to his 
representative, and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


